Citation Nr: 9905560	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-17 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, bipolar 
disorder, and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1988 
to December 1992 and from January 1994 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
an acquired psychiatric disorder and for PTSD.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

First, the Board notes that certain service medical records 
are associated with the claims file showing that the veteran 
was medically discharged for undifferentiated schizophrenia.  
However, he has testified that he was hospitalized on 
numerous occasions for long periods of time but those records 
are not associated with the claims file.  Therefore, the 
Board is of the opinion that an attempt should be made to 
obtain complete service medical records for the veteran, 
including in-service hospital records from Ft. Lee, Virginia; 
Tripler Army Medical Center, Hawaii; Dwight D. Eisenhower 
Hospital, Ft. Gordon, Georgia; and Carl T. Hayden VA Medical 
Center, Phoenix, Arizona (while the veteran was on active 
duty at Ft. Huachuca).  The RO should provide a detailed 
account of the nature of that search and its outcome.  

In addition, the record suggests that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  Specifically, he testified that he was receiving a 
monthly benefit.  This matter should be clarified and, if SSA 
benefits have been awarded, records should be obtained.

Further, the service medical records indicate that the 
veteran's psychiatric disability existed prior to service but 
he has maintained that he had no psychiatric disability prior 
to entering into active duty.  However, the record as 
currently developed does not specifically contain medical 
opinion of whether the presumed pre-service psychiatric 
disorder underwent an increase during his period of active 
duty service, and if so, whether that increase represented 
aggravation or was the "natural progress" of the disorder.  
The Board notes that silence of the record may not be taken 
as indication of no aggravation, an opinion is to be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).

Moreover, the Board notes that when an examination report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  
In this case, the Board finds that an additional VA 
psychiatric examination is warranted in order to obtain an 
opinion regarding the nature and etiology of the veteran's 
current psychiatric disability.  In addition, in order to 
make certain that all records are on file, while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  
Finally, the veteran has alleged psychiatric care since 
active duty service.  An additional attempt should be made to 
associate all the medical records with the claims file.  

It is clear from a review of the medical record that the 
outcome of the present case may depend on a medical 
assessment of the progression of the veteran's psychiatric 
disorder prior to, during, and subsequent to service.  Such 
medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While it 
regrets the delay involved in remanding this case, the Board 
is of the opinion that proceeding with a decision on the 
merits at this time would not ensure full compliance with due 
process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any 
psychiatric disability, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should undertake an additional 
search for all service medical and 
personnel records from the veteran's 
period of active service.  The RO should 
obtain copies of pertinent sick call 
reports and hospital records by 
performing a records search with the 
National Personnel Records Center (NPRC) 
and by directly contacting, if indicated, 
any existing military facility relating 
to the veteran's reported treatment, 
including: Fort Lee, Virginia; Tripler 
Army Medical Center, Hawaii; Dwight D. 
Eisenhower Hospital, Fort Gordon, 
Georgia; and Carl T. Hayden VA Medical 
Center, Phoenix, Arizona (while the 
veteran was on active duty at Fort 
Huachuca).  The NPRC should search 
alternative sources and record the 
results of its search.  Documentation as 
to the efforts undertaken, as well as the 
results, should be associated with the 
claims file.

3.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
medical and vocational records used by 
the Social Security Administration in 
granting disability benefits to the 
veteran.

4.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, should be directed to a VA 
psychiatrist for a medical examination 
and opinion regarding the relationship 
between the veteran's apparent pre-
service psychiatric disorder, in-service 
medical history, and current psychiatric 
disorder.  Specifically, after reviewing 
the records and examining the examiner is 
requested to express an opinion as to the 
following questions:

(a) Does the veteran have a current 
psychiatric disability?

(b) Does the record establish that the 
current psychiatric disability pre-
existed his service?  In responding to 
this question, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

(c)  If the underlying psychiatric 
disorder pre-existed his service, does 
the entire record covering the veteran's 
mental health prior to, during, and 
subsequent to service make it more likely 
than not that any current psychiatric 
disability represents an aggravation of 
the pre-service condition beyond the 
progress that was to naturally be 
expected by reason of the inherent 
character/nature of the condition versus 
any change resulting from the demands of 
military service, and is that aggravation 
attributable to his period of active 
service?

(d) If it is determined that no competent 
evidence in the record establishes that a 
psychiatric disorder pre-existed service, 
then the examiner should provide an 
opinion as to the earliest date that the 
evidence shows the presence of the 
psychiatric disorder.

(e) The examiner should also attempt to 
reconcile the conflicting medical 
opinions/diagnoses based on a review of 
all the evidence of record, to the extent 
possible.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder on a de novo basis, giving 
consideration to all the evidence of 
record.  Such readjudication should 
include, as appropriate, consideration of 
the relevant provisions regarding 
aggravation of a pre-service disability.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

